     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 1 of 45




 1 Jon M. Sands
   Federal Public Defender
 2 District of Arizona
 3 Nicole List (HI No. 10077)
   Kush Govani FP022 (AZ No. 032425)
 4 Assistant Federal Public Defenders
 5 850 West Adams Street, Suite 201
   Phoenix, Arizona 85007
 6 nicole_list@fd.org
 7 kush_govani@fd.org
   602.382.2816 Telephone
 8 602.889.3960 Facsimile
 9
   Mark Brnovich
10 Attorney General
11 Elizabeth Bingert (AZ No. 030277)
   Assistant Attorneys General
12 Capital Litigation Section
13 2005 N. Central Avenue
   Phoenix, Arizona 85004
14
   602-542-4686 Telephone
15 CLDocket@azag.gov
16                  IN THE UNITED STATES DISTRICT COURT
17                       FOR THE DISTRICT OF ARIZONA
18 Michael Gallegos,                      No. CV-01-01909-PHX-NVW
19                   Petitioner,
20       vs.                              DEATH-PENALTY CASE
21
22 David Shinn, Director, Arizona         Joint Proposed Prehearing Order
   Department of Corrections,
23
   Rehabilitation & Reentry, et al.,
24                    Respondents.
25
26        The following are prehearing proceedings in this case as agreed to by the
27 parties and approved by the Court:
28
      Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 2 of 45




 1 I.      BRIEF DESCRIPTION OF THE CLAIM
 2         Petitioner Michael Gallegos has alleged that he was deprived of his Sixth
 3 Amendment Right to effective assistance of counsel during his capital resentencing
 4 hearing and post-conviction proceedings. The claim of ineffective assistance of
 5 counsel substantially derives from the failure of both the resentencing counsel and
 6 the post-conviction counsel to investigate and present mitigating evidence of
 7 Gallegos’s brain damage and/or brain impairment. Petitioner contends that the
 8 scope of this hearing also encompasses any adverse developmental consequences,
 9 as well as its explanatory role in the offense. This Court has already determined that
10 there is cause and prejudice to excuse procedural default of the ineffective-
11 assistance claim against resentencing counsel. (ECF No. 160 at 17.) The Court
12 found that an evidentiary hearing is necessary to determine whether Gallegos is
13 entitled to relief on the merits of his claim of ineffective assistance of resentencing
14 counsel. (ECF No. 160 at 21.) In order to obtain relief, Petitioner must demonstrate
15 in accord with Strickland v. Washington, that counsel failed to act “reasonabl[y]
16 under prevailing professional norms,” 466 U.S. 668, 688 (1984) and that there is a
17 “reasonable probability that, but for counsel’s unprofessional errors, the result of
18 [Petitioner’s capital sentencing] proceeding would have been different.” Id. at 694.
19 II.     STIPULATIONS
20         The parties stipulate to the following:
21         •      The parties stipulate that the issue for this Court to determine is
22                whether resentencing counsel performed in a constitutionally deficient
23                manner and whether Petitioner was prejudiced thereby.
24         •      The parties stipulate that no additional foundation will be required for
25                the admission of any exhibits.
26         •      The parties stipulate that the transcripts of the witness interviews and
27                depositions will be marked as exhibits, but will be used solely for the
28                purposes of impeachment.



                                               2
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 3 of 45




 1        •     The parties stipulate to the admission of the 2020 declarations of
 2              Ms. Statia Peakheart and Mr. Aaron Barrett.
 3        •     The parties stipulate that the following individuals are experts in the
 4              areas specified:
 5              o     Dr. Corwin Boake – neuropsychology
 6              o     Dr. David Fassler – child and adolescent psychiatry
 7              o     Dr. Robert Heilbronner – neuropsychology
 8              o     Dr. Daniel Reschly – psychologist      with    specialization   in
 9                    learning disabilities and special education
10        •     The parties stipulate that Gallegos suffered from learning disabilities.
11        •     The parties stipulate that Gallegos had substance abuse issues.
12        •     The parties stipulate that the ATC/ATV accidents did in fact occur.
13 III.   UNCONTESTED FACTS
14        The following material facts are uncontested:
15        •     The 8-year-old victim, K.W., lived with her mother, Cynthia Wishon,
16              and Petitioner’s brother Jerry Gallegos, Jr. (Gallegos Jr.) in Phoenix.
17              In November 1989, the victim’s half-brother, George Smallwood,
18              moved to Flagstaff to live with Petitioner and Petitioner’s family.
19              Petitioner’s parents became Smallwood’s legal guardians. Petitioner
20              and Smallwood were friends and attended high school together. (ECF
21              No. 111 at 2.)
22        •     On March 15, 1990, Petitioner and Smallwood drank throughout the
23              day. (ECF No. 111 at 2–3.)
24        •     Petitioner suggested that they go into the victim’s room to fondle her;
25              Smallwood agreed. Once they were inside the victim’s room,
26              Petitioner lifted her nightgown and rubbed baby oil on the small of her
27              back. (ECF No.111 at 3.)
28


                                             3
         Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 4 of 45




 1           •     According to Petitioner, when K.W began to awaken, Smallwood put
 2                 his hand over her mouth and Petitioner put his hand over Smallwood’s
 3                 hand and over the victim’s nose. She gasped for air, struggled, and
 4                 made sounds “like a little pig” before eventually going limp. (ECF No.
 5                 111 at 3.)
 6           •     Petitioner then had anal intercourse with her for 15 to 20 minutes.
 7                 Smallwood likewise performed sex acts on K.W.’s dead body. (ECF
 8                 No. 111 at 3.)
 9           •     The two carried the victim’s naked body out of the house and down
10                 the street where they dropped it under a tree. They returned to the
11                 house and went to bed. (ECF No. 111 at 3.)
12           •     After speaking with Petitioner, Smallwood reported the victim missing
13                 to the victim’s mother and to the police. (ECF No. 111 at 3.)
14           •     Petitioner and Smallwood participated in the search for the victim but
15                 deliberately avoided the area where they had dropped the victim’s
16                 body.
17           •     At around 1:00 p.m., an unidentified boy alerted the police as to the
18                 body’s location. The police found the victim’s naked body under the
19                 tree where it had been left the night before.
20           •     Physical evidence and forensic analyses corroborated Petitioner’s
21                 account of events. (ECF No. 111 at 4–5.)
22           •     Petitioner testified at trial that he participated in the victim’s death; he
23                 maintained he was drunk and did not intend to kill her. (ECF No. 111
24                 at 5.)
25           •     Gallegos was convicted in the Maricopa County Superior Court of
26                 first-degree murder and sexual conduct with a minor on March 14,
27                 1991. (ROA 118 at 2.)1 He was sentenced to consecutive sentences of
28   1
         When counsel is referring to the state court record, reporter’s transcripts are


                                                  4
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 5 of 45




 1               death and twenty years, respectively. (ROA 135 at 2–3.) The trial court
 2               found in aggravation that the murder was committed in a heinous, cruel
 3               or depraved manner, and that the victim was under 15 years old. The
 4               trial court found the statutory mitigating circumstance that Petitioner
 5               was 18 years old when he committed the offenses, and the non-
 6               statutory mitigating circumstances that he was remorseful and the case
 7               detectives recommended leniency. (ECF No. 111 at 6.)
 8        •      On March 15, 1994, the Arizona Supreme Court affirmed Gallegos’s
 9               convictions and twenty-year sentence, but remanded the case for
10               resentencing on the first-degree murder conviction. State v. Gallegos
11               (Gallegos I), 870 P.2d 1097, 1117–19 (Ariz. 1994).
12        •      After the completion of the resentencing hearing, the trial court once
13               again imposed death on October 24, 1994. (ROA 164 at 5.) The trial
14               court found Petitioner’s impairment and history of alcohol and drug
15               abuse constituted additional non-statutory mitigating circumstances.
16               (ECF. No. 111 at 6.)
17        •      On May 3, 1996, the Arizona Supreme Court affirmed Gallegos’s
18               sentence. State v. Gallegos (Gallegos II), 916 P.2d 1056 (Ariz. 1996).
19        •      On March 29, 1999, Gallegos filed his petition for post-conviction
20               relief (ROA 188), and filed a supplemental petition for post-conviction
21               relief (ROA 204) on October 8, 1999.
22        •      After conducting an evidentiary hearing (ROA 225), on January 4,
23               2001, the post-conviction court denied Gallegos’s petition (ROA 227).
24 designated “Tr.” followed by the relevant date and page number. Indexed
25 documents from the record on appeal are designated “ROA” followed by the docket
   number and relevant page number. Documents from the petition for review
26 proceedings are designated “PFR” followed by the docket number and relevant
   page number. Documents from the District Court docket are designated as “ECF
27 No.” followed by the docket number and page number. Documents from the Ninth
28 Circuit Court of Appeals are designated “9th Cir. ECF No.” followed by the docket
   number and page number.


                                              5
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 6 of 45




 1       •     Gallegos filed a petition for review (PFR 1), which the Arizona
 2             Supreme Court denied on October 5, 2001 (PFR 12).
 3       •     On December 4, 2002, Gallegos filed in this Court an amended habeas
 4             petition. (ECF No. 74.) In his petition, Gallegos argued that his counsel
 5             was ineffective for not sufficiently developing evidence of his history
 6             of drug and alcohol abuse, his tendency to be a follower, and his
 7             learning disability. (ECF No. 74 at 68–77.)
 8       •     On September 29, 2008, this Court denied Gallegos’s amended habeas
 9             petition, finding that his claim of ineffective assistance of counsel had
10             been exhausted but failed on the merits. (ECF No. 111 at 35–47.) This
11             Court also denied Gallegos’s request for evidentiary development.
12             (ECF No. 106.)
13       •     Gallegos appealed this Court’s denial of his habeas petition to the
14             Ninth Circuit Court of Appeals and following the Supreme Court
15             opinion in Martinez v. Ryan, 566 U.S. 1 (2012), Gallegos moved for a
16             stay and partial remand in light of this decision. (9th Cir. ECF No. 46-
17             1.) In his motion, Gallegos presented a report from Dr. Robert L.
18             Heilbronner, who evaluated Gallegos and concluded that there is
19             “objective evidence of cognitive dysfunction reflecting brain-based
20             disturbances in functioning.” (9th Cir. ECF No. 46-2 at 7 (emphasis
21             omitted).) Dr. Heilbronner determined that Gallegos’s “brain damage
22             was present at the time he committed the crimes” and “compromised
23             his capacity to inhibit and/or control his behavior at the time of the
24             offense and also made him susceptible to the influence of others.” (9th
25             Cir. ECF No. 46-2 at 7.)
26       •     The Ninth Circuit affirmed this Court’s denial of Gallegos’s habeas
27             petition, but granted in part Gallegos’s motion seeking a remand for
28             consideration of a newly discovered Brady claim. Gallegos v. Ryan,



                                             6
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 7 of 45




 1             820 F.3d 1013 (9th Cir. 2016). The court initially denied Gallegos’s
 2             Martinez motion. Id. at 1015–16.
 3       •     After Gallegos sought reconsideration of the court’s decision to deny
 4             his request to pursue his unexhausted claim of ineffective assistance of
 5             counsel for failing to investigate and present evidence of brain damage
 6             (9th Cir. ECF No. 75-1), the Ninth Circuit granted Gallegos’s Petition
 7             for Panel Rehearing and granted in part Gallegos’s Martinez motion.
 8             Gallegos v. Ryan, 842 F.3d 1123 (9th Cir. 2016). The court ordered:
 9                   On remand, the District Court shall consider
10                   Gallegos’s timely Martinez claim and, accordingly,
11                   determine whether he can show cause and prejudice
12                   to excuse the procedural default with respect to his
13                   claim that counsel failed to investigate and present
14                   mitigating evidence of Gallegos’s alleged organic
15                   brain damage. See Dickens v. Ryan, 740 F.3d 1302,
16                   1320 (9th Cir. 2014) (en banc).
17             Id. at 1123.
18       •     This Court subsequently set a briefing schedule, ordering Gallegos to
19             file a supplemental brief on whether cause and prejudice exist to
20             excuse the procedural default of his “claim that counsel failed to
21             investigate and present mitigating evidence of Gallegos’s alleged
22             organic brain damage.” (ECF No. 147 at 8–9.)
23       •     After briefing was complete, the Court issued an order granting an
24             evidentiary hearing to determine whether resentencing counsel
25             performed ineffectively under Strickland by failing to present evidence
26             that Gallegos suffered from organic brain damage. (ECF No. 160.)
27 IV.   UNCONTESTED ISSUES OF LAW
28       The parties agree that this case is not governed by AEDPA and that this


                                            7
      Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 8 of 45




 1 Court’s review of the issues of ineffective assistance of resentencing counsel is de
 2 novo.
 3 V.      CONTESTED ISSUES OF FACTS AND LAW
 4         The following are material issues to be tried and decided:
 5         A.     Did resentencing counsel have knowledge, information, or
                  evidence that Gallegos, who committed the crime at age eighteen,
 6                might suffer from organic brain damage and/or brain
 7                impairment?
 8         Petitioner contends: Yes. John Antieau, Gallegos’s resentencing counsel,
 9 possessed substantial and specific evidence indicating that Gallegos suffered from
10 organic brain damage and brain impairment. By the time of resentencing, there were
11 red flags indicating that Gallegos had suffered serious head injuries and had
12 accompanying cognitive impairments.
13         In regards to head injuries, Antieau had notes indicating that Gallegos had
14 suffered a “serious accident” as a passenger in an All Terrain Cycle (“ATC”), after
15 which he was “dazed” all night. (ECF No. 152-8 at 35; ECF No. 152-8 at 41.) The
16 crash paralyzed the driver. (ECF No. 152-8 at 41.) Another witness corroborated
17 Gallegos’s presence in the accident and that afterwards he was in shock and pale.
18 (ECF No. 152-8 at 50.) Antieau had information that three more friends likely knew
19 about the ATC accident. (ECF No. 152-8 at 56–57.) He also had information from
20 both of Gallegos’s parents confirming his involvement in an ATC accident, with
21 his mother stating Gallegos had chipped his tooth in the accident. (ECF No. 152-8
22 at 30; ECF No. 152-8 at 66.)
23        In addition to the head injuries, Antieau possessed information that Gallegos
24 suffered from cognitive impairments. He was learning disabled in all subjects
25 starting in second grade. (ECF No. 152-8 at 65; ROA 127 at 169; ROA 131 at 7, 8.)
26 Multiple witnesses commented on Gallegos’s lack of maturity, with Phoenix police
27 detective Michael Chambers testifying, “His age is still a question in mind. . . . I’m
28 not certain of his—his actual maturity. My impressions in my brief contact with this


                                               8
      Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 9 of 45




 1 young man was of him, one, being unsophisticated, and, two, being at some point
 2 less than his chronological age[]” of 18 years old. (Tr. 5/24/1991 at 39–40; ROA
 3 131 at 10.) Gallegos’s juvenile probation officer, Noah Stalvey, testified that he
 4 “has apparently not developed the ability to think before he acts. . . .[he] tends to
 5 act impulsively and allow[s] himself to become involved in a situation without
 6 considering the consequences. . . . [his] actions do not appear to be vicious, just
 7 thoughtless.” (Tr. 5/24/1991 at 15.) He added that when Gallegos “got into trouble,
 8 it was due to his impulsivity and the fact that he did not consider the consequences
 9 for his actions.” (ROA 131 at 6.) Gallegos also “did not seem to have the cognitive
10 ability to grasp the limits [of probation].” (ROA 131 at 5.)
11         Antieau possessed ample, concrete evidence suggesting that Gallegos
12 suffered head injuries and attendant cognitive deficits, which should have indicated
13 to Antieau that Gallegos might suffer from organic brain damage or brain
14 impairment. See Sections V.B.–V.C., infra.
15       Respondents contends:
16         No. Resentencing counsel presented all of the information he had at his
17 disposal regarding Petitioner’s brain impairment. Antieau was aware, and it was
18 well-established in the record, that Petitioner suffered from lifelong learning
19 disabilities. That is not disputed. What is disputed is whether Antieau had
20 knowledge, information, or evidence that Petitioner suffered from brain damage.
21 Antieau had trial counsel Greg Clark’s file to review. In that file was Dr. John
22 DiBacco’s report when the trial court appointed him to evaluate Petitioner in 1991.
23 DiBacco’s evaluation spanned two days and included a battery of psychological
24 tests. Nothing in that testing prompted DiBacco to request additional medical
25 testing or evaluation. DiBacco noted that at the time of the interview, Petitioner
26 took Motrin for back pain as the result of an ATV accident, but that Petitioner
27 otherwise denied any significant physical problems.
28       The evidence will show that based on prevailing professional norms, and the



                                              9
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 10 of 45




 1 what was accepted in the scientific community at the time of Petitioner’s
 2 resentencing, it was reasonable not to inquire further about brain damage
 3 contributing to Petitioner’s actions.
 4       B.     At the time of Gallegos’s resentencing, what were the prevailing
                professional norms in cases where counsel had evidence that the
 5
                client might suffer from cognitive deficits and/or impaired brain
 6              function?
 7         Petitioner contends: Under Strickland v. Washington, 466 U.S. 668 (1984)
 8 whether defense counsel’s performance satisfies the requirements of the Sixth
 9 Amendment turns on an assessment of whether that performance was reasonable
10 under prevailing professional norms. It is undisputed that at the time of the
11 Petitioner’s resentencing in 1994, under prevailing professional norms, capital
12 counsel was required to conduct a sufficient investigation and engage in sufficient
13 preparation to be able to present and explain the significance of all available
14 mitigating evidence. See Williams v. Taylor, 529 U.S. 362, 396 (2000); Wiggins v.
15 Smith, 539 U.S. 510, 524 (2003); Porter v. McCollum, 558 U.S. 30, 39 (2009) (per
16 curiam). Pointedly, the sentencing proceedings in Williams, Wiggins, and Porter all
17 took place prior to Petitioner’s resentencing in 1994.2
18         Similarly, it was well established by 1994 that under prevailing professional
19 norms, when there are indications that a client might suffer from brain impairment
20 or other mental deficiency those leads must be investigated. See Williams, 529 U.S.
21 at 396; Porter, 558 U.S. at 39–40; Wiggins, 539 U.S. at 524. The cases in this Circuit
22 have long ago buttressed this point. Evans v. Lewis, 855 F.2d 631, 636–37 (9th
23 Cir.1988); Caro v. Woodford, 280 F.3d 1247, 1250, 1255 (9th Cir. 2002) (finding
24 deficient investigation into Caro’s possible brain impairments, in a case tried in
25 1981). “We have repeatedly held that counsel may render ineffective assistance if
26 he ‘is on notice that his client may be mentally impaired,’ yet fails ‘to investigate
27   2
    Williams, Porter, and Wiggins were tried in 1986, 1987, and 1989, respectively.
28 Williams v. Commonwealth, 360 S.E.2d 361 (Va. 1987); Porter v. State, 564 So. 2d
   1060 (Fla. 1990); Wiggins v. State, 597 A.2d 1359 (Md. 1991).


                                              10
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 11 of 45




 1 his client’s mental condition as a mitigating factor in a penalty phase
 2 hearing....”’ Id. at 1254 (quoting, Hendricks v. Calderon, 70 F.3d 1032, 1043 (9th
 3 Cir. 1995)).
 4        Therefore, under prevailing professional norms in 1994, it is undisputed that,
 5 absent a reasonable strategic reason for not doing so, indications of possible mental
 6 disability or brain impairment had to be thoroughly explored.
 7         Respondents contends:
 8         The Supreme Court set forth the clearly established federal law governing
 9 ineffective assistance of counsel claims in Strickland. Cullen v. Pinholster, 563 U.S.
10 170, 189 (2011). To obtain relief, a petitioner must show that “counsel’s conduct
11 so undermined the proper functioning of the adversarial process that the trial cannot
12 be relied on as having produced a just result.” Strickland, 466 U.S. at 686. He must
13 satisfy both prongs of Strickland’s test by demonstrating that (1) counsel’s
14 performance was deficient under prevailing professional standards and (2) he
15 suffered prejudice as a result. Id. at 687–88.
16        Here, Petitioner contends that because counsel for the sentencing phase did
17 not hire an expert to determine whether Petitioner suffered from “organic brain
18 damage” due to unsubstantiated traumatic brain injuries, his counsel was
19 ineffective. Petitioner also contends that the evidence provided to resentencing
20 counsel from the Arizona Capital Representation Project was so obvious that any
21 attorney would see the need to have him evaluated for brain damage. However, as
22 the evidence in this hearing will demonstrate, no one in Petitioner’s family, circle
23 of friends, juvenile probation team, teachers, attorneys, or counselors, thought
24 enough of these ATV accidents to raise concerns. No one articulated that
25 Petitioner’s behavior changed after the accidents, that his drug use increased or
26 subsided, or that he became less cognitively astute. Nothing in the materials from
27 Ms. Nowatzki to Mr. Antieau indicated that these ATV incidents raised red flags
28 for her. The issues that remained a constant concern for all of the people in


                                              11
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 12 of 45




 1 Petitioner’s life were his heavy substance abuse and association with George
 2 Smallwood. Moreover, the hearing will demonstrate the lack of objective, credible
 3 evidence that Petitioner ever suffered from concussion or traumatic brain injury,
 4 thus undermining Petitioner’s claim that he has brain damage. Strickland makes
 5 clear that “[t]hese standards require no special amplification in order to define
 6 counsel's duty to investigate, the duty at issue in this case.” 466 U.S. at 669.
 7         Petitioner argues that Antieau failed to meet the prevailing professional
 8 norms when he did not call a mental health expert to testify in person. However,
 9 consultations with other counsel during the Arizona Capital Representation
10 Project’s work on the case revealed that other attorneys would only call a
11 psychologist “presumably if he had anything positive to say.” Therefore, it was not
12 unreasonable for Antieau to have submitted expert reports in lieu of testimony.
13       Petitioner also cites to the ABA guidelines as the prevailing professional
14 norm. The guidelines do not constitute bright line standards for reasonable
15 performance: “No particular set of detailed rules for counsel’s conduct can
16 satisfactorily take account of the variety of circumstances faced by defense counsel
17 or the range of legitimate decisions regarding how best to represent a criminal
18 defendant.” Strickland, 466 U.S. at 688–89; see also Bobby v. Van Hook, 558 U.S.
19 4, 8 (2009) (“Strickland stressed . . . that [ABA] standards and the like are only
20 guides to what reasonableness means, not its definition. We have since regarded
21 them as such”); Wiggins v. Smith, 539 U.S. 510, 521 (2003) (court has “declined to
22 articulate specific guidelines for appropriate attorney conduct and instead [has]
23 emphasized that the proper measure of attorney performance remains simply
24 reasonableness under prevailing professional norms”).
25       Likewise, Petitioner criticizes Mary Durand’s work on his case. However,
26 defendants do not have a constitutional right to a mitigation specialist and counsel
27 is not required to employ such individuals. Jells v. Mitchell, 538 F.3d 478, 495 (6th
28 Cir. 2008); see also Phillips v. Bradshaw, 607 F.3d 199, 207–08 (6th Cir. 2010)


                                              12
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 13 of 45




 1 (stating, “hiring a mitigation specialist in a capital case is not a requirement of
 2 effective assistance of counsel”); People v. Burt, 658 N.E.2d 375, 389 (Ill. 1995)
 3 (mitigation specialists, called “mitigation experts” in the opinion, not
 4 constitutionally required). As a result, defendants have no right to a competent
 5 mitigation specialist. See State v. Herring, 28 N.E.3d 1217, 1239, ¶ 113 (Ohio 2014)
 6 (“It is true that [Defendant] did not have a constitutional right to a mitigation
 7 specialist or a right to an effective one.”).
 8       Further, counsel retained expert Dr. Charles Shaw, who was employed at St.
 9 Luke’s Behavior Health Center at the time of Petitioner’s evaluation. The Court had
10 also appointed John Dibacco in 1991 to conduct a psychological evaluation as to
11 whether at the time of the offense, “the defendant’s capacity to appreciate the
12 wrongfulness of his conduct, or to conform his conduct to the requirements of law
13 was significantly impaired, but not so impaired as to constitute a defense to
14 prosecution.” Clearly, these experts were trained to screen for the presence of
15 psychological disorders and would have alerted the court and counsel if they made
16 findings that were out of the ordinary or required additional testing.
17         C.    Was counsel’s pre-resentencing investigation              objectively
                 unreasonable under prevailing professional norms?
18
19         Petitioner contends: Yes. As explained above in Section V.B, it is
20 indisputable, that under professional norms prevailing in 1994, indications of
21 possible mental disability or brain impairment had to be thoroughly explored.
22 Resentencing counsel failed in this essential task.
23      Antieau’s failure to discharge his duties in this case occurred within a larger
24 context of inexperience and questionable professional conduct. First, Antieau was
25 an appellate attorney; he did not have adequate experience in capital sentencing
26 litigation. (ECF No. 152-8 at 25.) Before Gallegos’s resentencing, he had only
27 represented one client during a capital sentencing. See Min. Entry Order, State v.
28 Romanosky, No. CR158333 (Maricopa Cty. Super. Ct. Dec. 13, 1989) (appointing


                                             13
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 14 of 45




 1 Antieau to represent defendant during retrial). Gallegos’s trial counsel, Greg Clark,
 2 communicated to Antieau his concerns about Antieau remaining on the case and
 3 told him that he should withdraw from the case because of his inexperience with
 4 capital trials and sentencing. (ECF No. 153-1 at 75.) Antieau seemed to share
 5 Clark’s concerns but failed to act on them. (ECF No. 153-1 at 75.)
 6       Antieau’s severe alcoholism also interfered with his representation.
 7 (ECF No. 153-1 at 90.) On his death certificate issued in 2000, one listed cause of
 8 death is alcoholism that lasted for thirty years. (ECF No. 152-10 at 111.) This
 9 coincides with his representation in Gallegos’s case. That his alcoholism
10 undermined his professional duties was apparent to both former trial counsel and
11 his investigator for the resentencing. (ECF No. 153-1 at 90.) Clark stated that when
12 Antieau came to discuss Gallegos’s case, he appeared hungover or still intoxicated.
13 (ECF No. 153-1 at 75.) He would ask questions after they had already been
14 answered. (ECF No. 153-1 at 75.)
15         Antieau also had a non-existent relationship with Gallegos. After Gallegos’s
16 death sentence was initially overturned, Antieau only visited him one time.
17 (ECF No. 153-1 at 138.) Antieau was never available to answer Gallegos’s phone
                                3
18 calls. (Tr. 12/1/2000 at 83.) At one point, Gallegos—recognizing he had been
19 abandoned—wrote a letter to the judge, voicing his concerns about Antieau’s
20 representation. (Tr. 12/1/2000 at 83–84.) He wrote about how Antieau failed to
21 communicate with him and that Gallegos did not know what Antieau’s mitigation
22 strategy at resentencing would be. Antieau’s inexperience, his alcoholism, and his
                                     4


23
     3
      Antieau’s insufficient communication with clients was not limited to his
24 interactions with Gallegos. Antieau was informally reprimanded and placed on
25 probation by the Arizona State Bar for “fail[ing] to respond to a client’s repeated
   request for information necessary for the client to proceed[.]” (ECF No. 152-10 at
26 47.) In response to another complaint, Antieau was informally reprimanded and
   placed on probation for “failure to appear at a scheduled hearing, combined with
27 his failure to thereafter communicate with the client in a timely manner as requested
28 by
   4
      the client[.]” (ECF No. 152-10 at 58.)
     While the letter is not contained in the record, Gallegos testified about its contents


                                               14
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 15 of 45




 1 refusal to communicate with Gallegos all contributed to an otherwise
 2 constitutionally unreasonable and ineffective representation.
 3         Ultimately, Antieau was in possession of unequivocal evidence that would
 4 have prompted reasonable counsel to conduct an investigation. The investigation
 5 would have led to the discovery that Gallegos suffers from significant brain and
 6 associated cognitive impairments, which, along with the additional mitigating
 7 evidence, would have engendered a reasonable probability for a life sentence. See
 8 Section V.D, infra.
 9       The records provided to Antieau by the Arizona Capital Representation
10 Project (“AZCAP”) put him on notice that Gallegos had suffered repeated head
11 injuries, making it plausible that he may have sustained damage to his brain. See
12 Section V.A, supra. As an obvious first step, Antieau should have consulted and
13 communicated with Gallegos about the accidents and injuries to his head and brain.
14 See Strickland, 466 U.S. at 688, 691 (recognizing importance of communicating
15 with client). Had he taken the simple step of communicating with Gallegos, he
16 would have learned that Gallegos lost consciousness on several occasions after
17 sustaining injuries to his head. (ECF No. 152-6 at 26; ECF No. 153-1 at 136–37.)
18 This evidence would have rendered it even more plausible that Gallegos may have
19 sustained a brain injury, and ‘“the known evidence would [have] le[d] a reasonable
20 attorney to investigate further.’” Andrus v. Texas, 140 S. Ct. 1875, 1883 (2020)
21 (quoting Wiggins, 539 U.S. at 527). The trial court record also contained numerous
22 red flags reinforcing the plausibility of his cognitive impairments. See Section V.A,
23 supra. Competent counsel is expected to undertake a “thorough investigation of law
24 and facts relevant to plausible options . . . .” Strickland, 466 U.S. at 690 (emphasis
25 added). Yet Antieau did nothing.
26         Thus, this was not a case where that “reasonable professional judgments
27 support[ed] limitations on investigation.” Id. at 691; see Andrus, 140 S. Ct. at 1883.
28
     in an evidentiary hearing during post-conviction proceedings.


                                              15
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 16 of 45




 1 Antieau himself confirmed with the court that the scope of the resentencing was not
 2 limited to substance abuse and that he could have included whatever evidence he
 3 wanted to present. (Tr. 10/24/1994 at 32–33.) Yet, despite that admission, he limited
 4 his investigation into Gallegos’s mental state to intoxication at the time of the
 5 offense. He defaulted on a basic duty to investigate potential brain impairments and
 6 consequent serious deficits in Gallegos’s cognitive functioning. His performance
 7 was constitutionally deficient. Caro, 280 F.3d at 1255; Hendricks, 70 F.3d at 1043;
 8 Bemore v. Chappell, 788 F.3d 1151, 1171, 1174 (9th Cir. 2015), cert. denied, 136
 9 S. Ct. 1173 (2016); Summerlin v. Schriro, 427 F.3d 623, 630 (9th Cir. 2005).
10        Respondents contends:
11         No. John Antieau performed a diligent mitigation investigation and presented
12 a reasonable resentencing under prevailing professional norms. He accepted
13 assistance from the Arizona Capital Representation Project, and had at his disposal
14 interviews from everyone who knew Petitioner before the offense, documentation
15 of his learning disabilities and special education, his performance on juvenile
16 probation, and Petitioner’s lengthy history of serious substance abuse. Even if this
17 Court accepts as true that ATV accidents resulted in a head injury to the Petitioner,
18 it is impossible to determine what role that played coupled with his excessive drug
19 and alcohol use.
20         Strickland holds that “[j]udicial scrutiny of counsel’s performance must be
21 highly deferential, and a fair assessment of attorney performance requires that every
22 effort be made to eliminate the distorting effects of hindsight, to reconstruct the
23 circumstances of counsel’s challenged conduct, and to evaluate the conduct from
24 counsel’s perspective at the time.” 466 U.S. at 669 (emphasis added). In this case,
25 the Court will see a claim that is molded entirely out of hindsight. Subsequent
26 interviews with witnesses and their declarations reveal increased emphasis on the
27 ATV accidents that were of seemingly little significance to them during the time
28 leading up to Petitioner’s trial and resentencing. This Court will also hear evidence


                                              16
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 17 of 45




 1 that the tests, technology, and theories surrounding adolescent organic brain
 2 damage that exist today, were not widely accepted in the scientific community when
 3 John Antieau was handling Petitioner’s case. Therefore, counsel was not
 4 ineffective.
 5         D.     Did the deficient performance of resentencing counsel undermine
 6                confidence in the outcome of the resentencing proceeding and
                  therefore prejudice under Strickland?
 7
 8         Petitioner contends: Yes. In order to establish prejudice, Petitioner must
 9 show “that there is a reasonable probability that, but for counsel’s unprofessional
10 errors, the result of the proceeding would have been different.” Strickland, 466 U.S.
11 at 694. When a Petitioner challenges a death sentence, the question is whether there
12 is a reasonable probability that, absent the errors, the sentencer would have
13 concluded that the balance of aggravating and mitigating circumstances did not
14 warrant death. Id. at 695. When making this determination, this Court must consider
15 the totality of the mitigating evidence; i.e., the evidence introduced at the original
16 sentencing and the new mitigation evidence. Williams, 529 U.S. at 397–98 (2000).
17 “[T]he district court’s role [is] not to evaluate the evidence in order to reach a
18 conclusive opinion as to [] brain injury (or lack thereof);” instead, this Court should
19 assess “only whether there existed a ‘reasonable probability’ that ‘an objective fact-
20 finder’ in a state sentencing hearing would have concluded, based on the evidence
21 presented, that” a life sentence was appropriate. Correll v. Ryan, 539 F.3d 938, 952
22 n.6 (9th Cir. 2008) (third alteration in original) (quoting Summerlin, 427 F.3d at
23 643).
24         The Supreme Court has never limited Strickland’s prejudice inquiry “to cases
25 in which there was only ‘little or no mitigation evidence presented.’” Sears v.
26 Upton, 561 U.S. 945, 954–55 (2010) (per curiam) (“We certainly have never held
27 that counsel’s effort to present some mitigation evidence should foreclose an
28 inquiry into whether a facially deficient mitigation investigation might have


                                               17
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 18 of 45




 1 prejudiced the defendant.”). To the contrary, prejudice will be found when a “more
 2 complete presentation . . . could have made a difference.” Stankewitz v. Woodford,
 3 365 F.3d 706, 724 (9th Cir. 2004) (“We have held, however, that a defendant was
 4 prejudiced when, ‘[a]lthough [counsel] introduced some of [the defendant’s] social
 5 history, he did so in a cursory manner that was not particularly useful or
 6 compelling.’” (alterations in original) (quoting Douglas v. Woodford, 316 F.3d
 7 1079, 1090 (9th Cir. 2003))); Bemore, 788 F.3d at 1172. (“[I]t is not enough just to
 8 present ‘extensive mitigating evidence’ where particularly persuasive evidence—
 9 especially evidence in the form of expert [mental health] testimony—was
10 omitted.”); Jones v. Ryan, 583 F.3d 626, 641–43 (9th Cir. 2009), judgment vacated
11 on other grounds, 563 U.S. 932 (2011) (“We have consistently held that merely
12 skimming the surface on important issues does not make in-depth discussion
13 cumulative.”).
14      Gallegos’s case is an unusual one because in so many words, in Gallegos I,
15 the Arizona Supreme Court explicitly recognized that a life sentence was
16 reasonably plausible. It refused to affirm Gallegos’s death sentence because it was
17 unable to “ascertain whether the trial judge would have sentenced defendant to
18 death had he considered defendant’s impairment[,]” including his learning
19 disability and long history of substance abuse. Gallegos I, 870 P2d at 1114–15; see
20 also id., at 1118. Thus, from the very beginning, Gallegos’s case was emblematic
21 of one where a “complete presentation . . . could have made a difference.”
22 Stankewitz, 365 F.3d at 724. It is therefore unsurprising that the Arizona Supreme
23 Court took the unusual step of remanding Gallegos’s case for a resentencing, where
24 this Court previously noted, “the trial court [could] assess [Petitioner’s]
25 impairment . . . .” (ECF No. 160 at 6.)
26       Yet on remand, even though the trial court allowed Gallegos to “present any
27 mitigation evidence that he desired[,]” Gallegos II, 916 P.2d at 1059, a
28 constitutionally flawed investigation––already described above––left the record


                                             18
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 19 of 45




 1 barren of readily available evidence that Gallegos suffered moderate to severe brain
 2 impairments, that by their very nature would have made a difference to the outcome.
 3 Some lay witnesses did testify about Petitioner’s learning disabilities and substance
 4 abuse, but the evidence did not even scratch the surface in terms of accurately
 5 portraying Gallegos’s serious cognitive impairments. And no testimony was offered
 6 from school teachers, who could have shed real light on the serious extent of
 7 Gallegos’s disabilities on his cognitive functioning and behavior. (See ECF No.
                             5
 8 211-2; ECF No. 211-3.) This presented evidence came nowhere near close to
 9 accurately presenting the scope of Gallegos’s impairments to the sentencing judge.
10 Cf. Correll, 539 F.3d at 953 n.8 (“While the bare facts of Correll’s troubled past
11 were indeed presented to the court, without further investigation and presentation
12 of contextual evidence and argument, such facts served only to demonize Correll
13 rather than to mitigate the appropriateness of imposing the death penalty for his
14 actions.”).
15         Instead, resentencing counsel offered only one expert report, from substance-
16 abuse expert Dr. Charles Shaw, who was not called to testify. (Tr. 10/24/1994 at
17 142.) Dr. Shaw’s report was focused on advancing the theory that Gallegos was
18 significantly intoxicated at the time of the offense. (ECF No. 152-7 at 35–36.) The
19 evidence was determined to be unpersuasive. Gallegos II, 916 P.2d at 1060–61.
20 Counsel’s   ineffectiveness   had      deadly consequences.          Relying on
21 Dr. John DiBacco’s report submitted at the first sentencing, the resentencing court
22 found—opposite to the evidence that counsel should have presented—that Gallegos
23 suffered from no mental deficiencies. (Tr. 10/24/1994 at 185; see also
24 ECF No. 152-7 at 27–33.) Of course, Dr. DiBacco had not been tasked with
25 investigating brain impairment, nor did he do so, and in the end the resentencing
26
     5
     See American Bar Association Guidelines for the Appointment and Performance
27 of Defense Counsel in Death Penalty Cases at §§ 11.4.1(2)(C); 11.8 (B)(2)
28 (emphasizing mitigation relevant to cognitive limitations and related behaviors, as
   may be revealed in educational history, should be investigated and presented.


                                             19
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 20 of 45




 1 court was left with an unreliable and inaccurate portrayal of Gallegos’s deficits and
 2 limitations.
 3         The investigation conducted by Antieau stands in stark contrast to the
 4 investigation that reasonable counsel would have conducted. First, as explained
 5 above, he would have met with Gallegos to discuss his head injuries; Gallegos
 6 would have told the attorney that he suffered a number of head injuries and that, on
 7 multiple occasions, these injuries caused him to lose consciousness. (ECF No. 152-
 8 6 at 26; ECF No. 153-1 at 136–37.) A reasonable attorney would then have spoken
 9 to his family members and friends, whose names AZCAP provided to Antieau, to
10 develop this information. (ECF No. 152-8 at 35; ECF No. 152-8 at 41; ECF No.
11 152-8 at 50; ECF No. 152-8 at 66.) Four witnesses, Michelle Emig (Gallegos’s
12 niece), Todd Emig (his niece’s husband), Tony Duran (Gallegos’s friend), and
13 Hortensia Gallegos (Gallegos’s mother) would have corroborated Gallegos’s
14 statements and explained his symptoms after the head injuries. (ECF No. 153-1 at
15 85; ECF No. 153-1 at 93; ECF No. 152-8 at 35; ECF No. 152-8 at 66.) Additional
16 discussions with Gallegos’s family members and friends would have led to Antieau
17 confirming that, in another accident in which Gallegos struck a tree while riding an
18 ATC, his helmet broke into pieces. (ECF No. 153-1 at 85; ECF No. 153-1 at 114.)
19      Antieau knew about Gallegos’s substance abuse as a teenager, but a
20 reasonable attorney would have discussed this with Gallegos himself. Gallegos
21 would have explained, among other things, that his paternal grandfather was an
22 alcoholic and died from liver problems. (ECF No. 152-8 at 13.) A reasonable
23 attorney would have provided this information to an expert in child psychiatry, like
24 Dr. Fassler, because research in 1994 indicated that the adolescent brain was still
25 developing at 12 years old, when Gallegos started using alcohol. (ECF No. 152-6
26 at 75.) Additionally, that expert would have explained that Gallegos likely had a
27 genetic predisposition to alcohol abuse due to his paternal grandfather being an
28 alcoholic. (ECF No. 152-6 at 67.) The expert would have further opined that alcohol


                                             20
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 21 of 45




 1 and substance abuse may impair adolescent brain development. (ECF No. 152-6 at
 2 65–66, 75.)
 3         A reasonable attorney would have also investigated the effects of Gallegos’s
 4 learning disability diagnosis. AZCAP gathered some school records in 1994 and
 5 provided the names of Gallegos’s schools to Antieau. (ECF No. 152-8 at 58.) If
 6 Antieau had obtained all of Gallegos’s school records, he would have learned that,
 7 in 1985, Gallegos had disorders in “psychological processes” including those
 8 affecting visual-motor integration, sequencing, and auditory memory. (ECF No.
 9 153 at 64.) His school records further state that, in his final year of high school,
10 Gallegos was totally “self-contained.” (ECF No. 152-10 at 123.) A reasonable
11 investigation would have led to Russell Randall, Gallegos’s special education
12 teacher in his senior year of high school. AZCAP supplied Antieau with his name
13 and the name of the school where he worked. (ECF No. 152-8 at 44; ECF No. 152-
14 8 at 57; ECF No. 152-8 at 59.) Randall would have told Antieau that Gallegos was
15 in self-contained classrooms because “he was not cognitively or socially equipped
16 to be in general education classes.” (ECF No. 211-3 at 3.) Randall would have
17 added that Gallegos “was lower functioning than many of his learning-disabled
18 peers in [his] special education classes.” (ECF No. 211-3 at 3.) According to
19 Randall, Gallegos’s learning disability caused his age to not be representative of his
20 actual maturity level. (ECF No. 211-3 at 3.) Gallegos’s disability made him more
21 like a 13-year-old in a 17- or 18-year-old’s body. (ECF No. 211-3 at 3.)
22         Sally Ake, another of Gallegos’s special education teachers in high school,
23 would have corroborated Randall’s assessment. (ECF No. 211-2 at 4.) Antieau had
24 her name and address. (ECF No. 152-8 at 59.) By speaking to Ake, Antieau would
25 have also learned that Gallegos suffered “auditory and visual processing disabilities
26 throughout his academic career.” (ECF No. 211-2 at 3.) Gallegos was at a loss in
27 making appropriate decisions, had difficulty controlling his impulses, had difficulty
28 understanding and processing information, and was easily manipulated by others.


                                              21
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 22 of 45




 1 (ECF No. 211-2 at 3.) Ake would have explained that his disabilities impeded his
 2 ability to acquire the social skills needed to interrelate with children inside and
 3 outside the special education program. (ECF No. 211-2 at 2.) Armed with the
 4 evidence from Gallegos’s educational records, a reasonable attorney would have
 5 retained an expert in learning disabilities and special education, like Dr. Nancy
 6 Cowardin or Dr. Daniel Reschly, to further investigate the disabling effects of
 7 Gallegos’s visual and auditory processing disorders, and how those disabilities
 8 undermined his adolescent development and maturity. See Rompilla v. Beard, 545
 9 U.S. 374, 391 (2005) (if trial counsel had conducted a reasonable investigation, and
10 obtained new evidence, they would “unquestionably have gone further to build a
11 mitigation case[]”); Washington v. Ryan, 922 F.3d 419, 429–30 (9th Cir. 2019)
12 (counsel’s unreasonable failure to investigate education and other records in the
13 first instance prevented counsel from gaining information that would have led him
14 to request further psychological evaluation) (citing Rompilla, 545 U.S. at 390–93).
15         Educational experts would have explained that a learning disorder is a brain-
16 based, neurodevelopmental disorder and Gallegos’s neurodevelopmental disorder
17 result in significant deficits and abnormalities in brain function, with associated
18 deficits in social, emotional, and adaptive functioning. (ECF No. 209-1 at 5, 8, 22.)
19 In addition, a learning disability affects a person beyond the classroom. (ECF No.
20 152-6 at 155.) A person with an accompanying psychological deficit in auditory
21 processing has difficulty in understanding information to modulate his behavior.
22 (ECF No. 209-1 at 20; ECF No. 152-6 at 155.) The behavioral ramifications of these
23 disorders extends to domestic life and social interactions. (ECF No. 152-6 at 155.)
24 Further, such an expert would have explained that people with neurodevelopmental
25 disorders, like Gallegos, suffer delays in development of executive functioning,
26 meaning they are less capable of controlling impulsive behavior, anticipating
27 consequences, and avoiding dangerous situations. (ECF No. 209-1 at 21.) And
28 children and adolescents with neurodevelopmental disorders, as Gallegos did,


                                              22
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 23 of 45




 1 suffer delays in adult development and maturity. (ECF No. 209-1 at 31.) Thus,
 2 Gallegos functioned at a much younger age than his chronological age of eighteen
 3 at the time of the offense in 1989. In turn, this evidence would have supported the
 4 statutory mitigation factor respecting the defendant’s maturity and age; a factor the
 5 Arizona Supreme Court gave little weight due to the absence of supporting
 6 evidence. Gallegos II, 916 P.2d at 1062.
 7         After communicating with his client and following the leads in his file,
 8 Antieau would have had evidence that (1) Gallegos’s learning disability was a
 9 brain-based disorder that caused significant cognitive deficits and affected his
10 behavior, (2) his substance abuse as an adolescent may have impaired his brain
11 development, and (3) multiple accidents with head injuries possibly resulted in
12 further impairments to his already impaired brain. Therefore, in light of all these
13 discoveries, ‘“the known evidence would [have] le[d] a reasonable attorney to
14 investigate further.’” Andrus, 140 S. Ct. at 1883 (quoting Wiggins, 539 U.S. at 527).
15 Habeas counsel did so, by retaining neuropsychologist Dr. Robert Heilbronner, to
16 conduct testing to further assess the extent of Gallegos’s brain impairments. Testing
17 would have demonstrated “objective evidence of cognitive dysfunction reflecting
18 brain-based disturbances in functioning.” (ECF No. 152-6 at 29.) The
19 neuropsychologist, would have further determined that Gallegos’s lifelong history
20 of cognitive impairments, first evidenced in pronounced learning disabilities, and
21 later compounded by head injuries, impaired his capacity to conform his conduct to
22 the requirements of law and that he was significantly impaired at the time of the
23 offense. (ECF No. 152-6 at 23-29; ECF No. 152-6 at 31-35.)
24         Without the above investigation, the resentencing judge had been misled
25 about nearly every facet of Gallegos’s impairments. A thorough investigation
26 would have shown that Gallegos exhibited symptoms of brain damage and
27 cognitive dysfunction beginning in early childhood. These brain-based disabilities
28 had wide-ranging adverse effects on his emotional and psychosocial development,


                                              23
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 24 of 45




 1 ultimately contributing to self-medication with drugs and alcohol, engagement in
 2 risky behaviors resulting in multiple head injuries that caused further damage to his
 3 brain, and further reduced his capacity to regulate his behavior at the time of the
 4 offense. Gallegos was also functioning as a child younger than his chronological
 5 age when he was susceptible to the influence of the co-defendant and a combination
 6 of alcohol and drugs.
 7         The failure to produce this evidence prejudiced Gallegos. It would have
 8 demonstrated that he was significantly impaired in his capacity to conform his
 9 conduct to the law at the time of the offense, thereby satisfying the statutory
10 mitigator in Arizona Revised Statutes (“A.R.S.”) § 13-703(G)(1) (1988) (current
11 version at A.R.S. § 13-751(G)(1) (2019)). And, as the Arizona Supreme Court
12 recognized, these types of impairments can also serve as powerful non-statutory
13 mitigation. See Gallegos I, 870 P.2d at 1114.
14         Indeed, courts have long recognized that evidence of organic brain damage
15 is particularly compelling in mitigation as it offers an explanation for a defendant’s
16 behavior at the time of the offense and reduces moral culpability. See, e.g., Abdul-
17 Kabir v. Quarterman, 550 U.S. 233, 241 (2007) (“In sum, the strength of Cole’s
18 mitigating evidence . . . was its tendency to prove that his violent propensities were
19 caused by factors beyond his control—namely, neurological damage and childhood
20 neglect and abandonment.”); Caro, 280 F.3d at 1258 (“The jury was not afforded
21 the benefit of expert testimony explaining the effects that Caro’s physiological
22 defects would have on his behavior, such as causing him to have ‘impulse
23 discontrol’ and irrational aggressiveness. By explaining that his behavior was
24 physically compelled, not premeditated, or even due to a lack of emotional control,
25 his moral culpability would have been reduced.”); Littlejohn v. Trammell, 704 F.3d
26 817, 864 (10th Cir. 2013) (“Evidence of organic mental deficits ranks among the
27 most powerful types of mitigation evidence available.”); Hooks v. Workman, 689
28 F.3d 1148, 1205 (10th Cir. 2012) (“Evidence of organic brain damage is something


                                              24
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 25 of 45




 1 that we and other courts, including the Supreme Court, have found to have a
 2 powerful mitigating effect. . . . And for good reason—the involuntary physical
 3 alteration of brain structures, with its attendant effects on behavior, tends to
 4 diminish moral culpability, altering the causal relationship between impulse and
 5 action.”). This evidence is particularly probative not only because it provides
 6 standalone weight as mitigation, but also because it rebuts the prosecution’s
 7 showing of aggravation. See, Summerlin, 427 F.3d at 641–42 (“The strong
 8 psychiatric evidence of Summerlin’s lack of impulse and emotional control and
 9 organic brain dysfunction could have provided significant mitigating evidence
10 countering the State’s circumstantial evidence that the crime was committed in an
11 especially heinous manner.”).
12       Nor does it make any difference that resentencing counsel “skimmed the
13 surface” of Petitioner’s learning disabilities or drinking problems. Jones, 583 F.3d
14 at 641–43 (collecting cases). Minimal evidence of impairment does not render the
15 newfound expert evidence of Petitioner’s brain impairments redundant or
16 cumulative. Instead, prejudice must still be found because a “more complete
17 presentation . . . could have made a difference.” Stankewitz, 365 F.3d at 724 (“We
18 have held, however, that a defendant was prejudiced when, ‘[a]lthough [counsel]
19 introduced some of [the defendant’s] social history, he did so in a cursory manner
20 that was not particularly useful or compelling.’” Id. (alteration in original) (quoting
21 Douglas, 316 F.3d at 1090); see also Bean v. Calderon, 163 F.3d 1073, 1081
22 (9th Cir. 1998) (finding prejudice when “numerous” mitigating factors “were
23 reported to the jury” but “only in the vaguest of terms.”).
24       The omission of expert testimony about cognitive or brain impairment is
25 particularly prejudicial. “[I]t is not enough just to present ‘extensive mitigating
26 evidence’ where particularly persuasive evidence—especially evidence in the form
27 of expert testimony—was omitted.” Bemore, 788 F.3d at 1172. And it also is “not
28 enough that some of the defense witnesses informed the jury of the facts that


                                               25
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 26 of 45




 1 might underlie a mental health mitigation defense; ‘expert testimony to explain the
 2 ramifications of those experiences on [petitioner’s] behavior . . . is necessary.’” Id.
 3 (quoting Caro v. Calderon, 165 F.3d 1223, 1227 (9th Cir. 1999)). Thus, even if trial
 4 counsel offered some expert evidence on mental impairment, prejudice must still
 5 be found when the “only expert testimony presented relating to [] mental health did
 6 not shed light on his brain damage.” Caro, 280 F.3d at 1257 (finding prejudice even
 7 though sentencing counsel presented expert testimony from a psychologist and
 8 social worker); see also, e.g., Bemore, 788 F.3d at 1172 (finding prejudice even
 9 though clinical psychologist “testified [] about the impact on Bemore of growing
10 up in a family with chemical dependency[]” and other “witnesses did mention
11 Bemore’s drug problems and tumultuous upbringing.”); Littlejohn, 704 F.3d at 862
12 (“In this case, while counsel presented some mitigation evidence—relating to
13 Mr. Littlejohn’s socioeconomic and psychological development—there were
14 numerous indicators suggesting that a neurological evaluation could have
15 uncovered evidence of organic brain damage.”).
16      It is unsurprising that the Arizona Supreme Court ultimately affirmed
17 Gallegos’s sentence without testimony from experts like Drs. Reschly, Heilbronner,
18 or Fassler. But these experts filled nearly all of the gaps the Arizona Supreme Court
19 highlighted when finding resentencing counsel’s presentation unpersuasive.
20       For example, that court discounted Gallegos’s problems with substance
21 abuse because of his “failure to seek treatment.” Gallegos II, 916 P.2d at 1061. We
22 now know that both genetic and environmental circumstances beyond his control
23 predisposed Gallegos to substance abuse, explaining this failure. (ECF No. 152-6
24 at 67, 74.) See Jones, 583 F.3d at 643 (“It is much easier to discount the effects of
25 substance abuse when the facts which led to the abuse are unknown, but much less
26 so when we gain insight into the particular circumstances an individual was facing
27 when he began abusing drugs.”) The Arizona Supreme Court also discounted the
28 mitigating weight of Gallegos’s age, citing his apparent maturity and an expert


                                              26
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 27 of 45




 1 report finding Gallegos to be of “at least average fluid intelligence” and “not
 2 mentally deficient.” Gallegos II, 916 P.2d at 1062. We now know that Gallegos is
 3 of below average intelligence, and suffers from neurological developmental
 4 deficiencies that rendered his brain development and maturity level far below age
 5 appropriate. (ECF No. 152-6 at 27; ECF No. 209-1 at 16, 19, 32.) The Arizona
 6 Supreme Court also found that Gallegos’s conduct “reveal[ed] decisiveness and
 7 intent[,]” Gallegos II, 916 P.2d at 1063, but we now know that he may not have had
 8 the capacity to form such an intent, and was particularly susceptible to the influence
 9 of others. (ECF No. 152-6 at 28–29; ECF No. 152-6 at 32; ECF 209-1 at 34.)
10 Moreover, the Arizona Supreme Court’s reliance on the “heinous or depraved”
11 aggravator, Gallegos II, 916 P.2d at 1063, would have been undermined by expert
12 testimony of Gallegos’s organic brain damage. See Summerlin, 427 F.3d at 641–42
13 (finding evidence of “organic brain dysfunction could have . . . counter[ed] the
14 State’s circumstantial evidence that the crime was committed in an especially
15 heinous manner.”).
16       Finally, the failure to add this information to the record prevented the Arizona
17 Supreme Court from considering the full scope of his brain impairments on
18 independent review. See Correll, 539 F.3d at 951 (“[T]here is no strategic excuse
19 for failing to put on evidence in support of statutory mitigating factors that the
20 Arizona Supreme Court could have considered in its independent re-weighing of
21 aggravating and mitigating factors.”). The omitted expert evidence is just the sort
22 that the Arizona Supreme Court was relying on to impose life sentences on
23 independent review in the years before Gallegos’s resentencing. See, e.g., State v.
24 Stuard, 863 P.2d 881, 902 (Ariz. 1993) (sentence reduced to life based on expert
25 evidence of severe organic brain damage, dementia, and low IQ); State v. Jimenez,
26 799 P.2d 785, 800 (Ariz. 1990) (sentence reduced to life based on expert evidence
27 of major mental illness); State v. Rockwell, 775 P.2d 1069, 1079–80 (Ariz. 1989)
28 (sentence reduced to life based on defendant’s age, and impact of motorcycle


                                              27
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 28 of 45




 1 accident on his behavior and substance abuse); State v. Mauro, 766 P.2d 59, 81
 2 (Ariz. 1988) (sentence reduced to life based on expert evidence of “chemical
 3 disorder in the brain”); State v. Stevens, 764 P.2d 724, 728–29 (Ariz. 1988)
 4 (sentence reduced to life based on expert testimony about diminished capacity
 5 caused by substance abuse); State v. Graham, 660 P.2d 460, 463–64 (Ariz. 1983)
 6 (sentence reduced to life based on expert evidence that defendant was immature for
 7 his age; suffered from drug addiction “not . . . of his own making”; and from
 8 neurological problems and brain damage); State v. Brookover, 601 P.2d 1322,
 9 1325–26 (Ariz. 1979) (sentence reduced to life based on expert evidence that
10 defendant suffered from brain damage inhibiting development).
11         This Court must additionally consider this new evidence of brain damage and
12 impairment mitigating evidence along with the rest of the mitigating evidence that
13 was presented at the resentencing. Williams, 529 U.S. at 397–98. The crime
14 occurred four months after Gallegos’s eighteenth birthday. By that point, Gallegos
15 was an alcoholic; he had started drinking at 12 or 13 years old. (Tr. 10/24/1994 at
16 184.) Additionally, George Smallwood brought up the idea to fondle the victim.
17 (Tr. 10/24/1994 at 25–26.) According to multiple witnesses, Gallegos tended to
18 follow Smallwood’s lead. (Tr. 10/24/1994 at 58, 67, 89, 98.) Gallegos did not enter
                                                               6


19 the victim’s room with the intent to kill her. (ECF No. 152-3 at 46.) Detective
20 Chambers indicated that the crime was accidental. (Tr. 10/24/1994 at 45.) Since the
21 crime, Gallegos has repeatedly expressed his remorse. (Tr. 5/24/1991 at 42–43; Tr.
22 10/24/1994 at 175–76.) In addition, two Phoenix police detectives recommended
23 that he receive a life sentence. (Tr. 10/24/1994 at 33, 41.)
24         As this Court has already recognized, the “totality of the weight in
25 mitigation . . . would have been substantially greater with evidence that Gallegos
26 suffered from brain damage, . . . and the resentencing court would have been
27   6
    Although the prosecution dismissed charges against Smallwood, a Phoenix police
28 detective believed that Smallwood was also responsible for the victim’s death.
   (Tr. 10/24/1991 at 41.)


                                             28
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 29 of 45




 1 presented with a stronger and more sympathetic mitigation profile. . . . Because
 2 evidence of organic brain damage is particularly compelling, counsel’s failure to
 3 produce such evidence in mitigation results in a greater likelihood of prejudice.”
 4 (ECF No. 160 at 17 (citations and quotation marks omitted).) The failure by
 5 Gallegos’s resentencing counsel to present this evidence undermines the reliability
 6 of the outcome of Gallegos’s case. Had this evidence been presented, there is a
 7 reasonable probability the outcome would have been different.
 8       Respondents contends:
 9         No. Petitioner offers speculative and tenuous theories about brain damage
10 without credible, objective evidence to support this claim. When balanced against
11 the aggravating circumstances, Petitioner cannot establish a reasonable probability
12 that Judge Hotham would have returned a life sentence if counsel had presented all
13 of the mitigation evidence now available to Petitioner after more than a decade of
14 available research. See Strickland, 466 U.S. at 694. Petitioner offers speculative and
15 tenuous theories about brain damage, but these circumstances are not conclusive,
16 and do not overcome Petitioner’s burden to establish a reasonable probability that
17 the sentencing judge would have returned a life sentence.
18 VI.     LIST OF WITNESSES
19         Each party understands that it is responsible for ensuring that the witnesses
20 it wishes to call to testify are subpoenaed. Each party further understands that any
21 witness a party wishes to call shall be listed on that party’s list of witnesses; the
22 party cannot rely on the witness having been listed or subpoenaed by another party.
23         Petitioner’s Witnesses:
24         1.     Ms. Sally Ake
25                      Sally Ake was one of Mr. Gallegos’s special education teachers
26                in high school. She did not testify during the state court proceedings.
27                During federal habeas proceedings, Ms. Ake signed a declaration in
28                2002, which is part of the record (ECF. No. 153-1 at 69; ECF No. 160


                                              29
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 30 of 45




 1               at 18). The 2002 declaration, however, contains little information
 2               about Mr. Gallegos’s academic struggles due to his learning disability.
 3               In contrast, her 2020 declaration catalogs how Mr. Gallegos’s learning
 4               disability affected his social, emotional, and adaptive functioning, as
 5               well as his immaturity, which left him functioning well below his age.
 6               She has firsthand knowledge of Mr. Gallegos’s serious deficits in
 7               psychological processing including deficits in visual and auditory
 8               processing and sequencing; serious disabilities, which impaired his
 9               functioning inside and outside the classroom. Further, Ms. Ake’s
10               testimony contextualizes her experiences with him within her more
11               than twenty-years of experience as a special education teacher.
12               Petitioner’s expert, Dr. Daniel Reschly, is relying on Ms. Ake’s first-
13               hand observations in support of his finding that Mr. Gallegos’s
14               learning disability is an expression of an underlying brain-based
15               neurodevelopmental disorder. Because Respondents are contesting
16               Ms. Ake’s declaration, if the Court elects not to admit her declaration,
17               it is imperative she be permitted to testify.
18         2.    Mr. Anthony Duran*7
19                      Tony Duran was Mr. Gallegos’s friend from elementary to high
20               school. Mr. Duran testified at the 1994 resentencing hearing and
21               signed a declaration in 2017, which is part of the record (ECF No. 153-
22               1 at 85; ECF No. 160 at 18). Mr. Duran has knowledge material to
23               several different issues. First, he can testify regarding his observations
24               of Mr. Gallegos’s learning disability and the effects it had on his
25   7
     Petitioner has added an asterisk to indicate that Petitioner is willing to proceed
26 without the witness’s live testimony, provided the Court is willing to consider their
   2017 declaration in evaluating the merits of Gallegos’s claim. The relevant portions
27 of their proffered testimony is contained in their prior declarations or prior
28 testimony or other information in the record. This is in accordance with the Court’s
   prior order regarding live testimony. (See ECF No. 173 at 3.)


                                              30
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 31 of 45




 1              behavior outside the classroom. Second, with regard to the effects of
 2              Mr. Gallegos’s head injuries, Mr. Duran can testify as to Mr.
 3              Gallegos’s demeanor, appearance, and behavior after his ATV/ATC
 4              accidents. Third, Mr. Duran can testify regarding his disappointing
 5              encounters with the inattentive resentencing counsel, Mr. Antieau,
 6              before and during the resentencing proceeding, supporting the claim
 7              of ineffective assistance. These areas of testimony were neither
 8              provided in his 1994 testimony nor in his 2017 declaration. Because
 9              Respondents are contesting Mr. Duran’s declaration, if the Court elects
10              not to admit his declaration, it is imperative he be permitted to testify.
11        3.    Ms. Mary Durand*
12                    Mary Durand was the mitigation specialist for both the 1991
13              sentencing hearing and the 1994 resentencing hearing. She did not
14              testify during state court proceedings. Ms. Durand was in possession
15              of critical information, substantiating that claim that resentencing
16              counsel, Mr. Antieau, had evidence that Mr. Gallegos likely suffered
17              from cognitive deficits and possible brain damage, and that he failed
18              to investigate this evidence. In 2017, she signed a declaration affirming
19              this evidence, which is part of the record (ECF No. 153-1 at 89). Her
20              2020 declaration elaborates on the declaration she submitted in 2017,
21              adding that on multiple occasions she encouraged Mr. Antieau to
22              investigate Mr. Gallegos’s cognitive impairments, but he never did so.
23              Her testimony at the evidentiary hearing will recount the same
24              evidence presented in the 2017/2020 declarations. Respondents
25              challenge the admission of her 2020 declaration.
26                    Petitioner is willing to proceed without live testimony from Ms.
27              Durand if the Court will consider the contents of her 2017 declaration,
28              which is already part of the record, in evaluating the merits of



                                             31
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 32 of 45




 1              Petitioner’s claim. (ECF No. 153-1 at 85; ECF No. 160 at 8) Because
 2              Respondents are contesting Ms. Durand’s declaration, if the Court
 3              elects not to admit her 2020 or 2017 declarations, it is imperative she
 4              be permitted to testify.
 5        4.    Ms. Michelle Emig*
 6                    Michele Emig is Mr. Gallegos’s niece, who is near in age to him
 7              and lived with him when he was growing up in Flagstaff. Ms. Emig
 8              testified at the 1994 resentencing and provided signed declarations in
 9              2002 and 2017, which are part of the record (ECF No. 153-1 at 93;
10              ECF No. 153-1 at 96). Among other testimony, she will testify that in
11              at least one of the ATC/ATV accidents, Mr. Gallegos was not wearing
12              a helmet and chipped his front tooth, testimony that has never been
13              provided before. Respondents do not stipulate to the admission of Ms.
14              Emig’s 2020 declaration and contest the fact above.
15                    Petitioner is willing to proceed without live testimony from Ms.
16              Emig, if the Court will consider the contents of Emig’s 2017
17              declaration in evaluating the merits of Petitioner’s claim. (ECF No.
18              153-1 at 93; ECF No. 160 at 8.) Because Respondents are contesting
19              Ms. Emig’s declaration, if the Court elects not to admit her 2020 or
20              2017 declarations, it is imperative she be permitted to testify
21        5.    Dr. David Fassler
22                    Dr. Fassler is expected to testify consistent with the affidavit he
23              authored on October 6, 2017. (ECF No. 152-6 at 63, Ex. 54.) Petitioner
24              expects to elicit testimony that children, even those at age 18, like Mr.
25              Gallegos was at the time of the offense, have not achieved adult
26              development of their brain, particularly, the frontal lobes which
27              control judgment, regulation of impulses, abstract thinking and moral
28              reasoning. Even apart from other factors, discussed next below, Dr.



                                             32
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 33 of 45




 1              Fassler’s testimony concerning the nature of the undeveloped teenage
 2              brain would have offered the sentencer a reason to consider a less
 3              severe punishment. Dr. Fassler will also explain how Mr. Gallegos’s
 4              pronounced neurocognitively-based learning disorder, his genetically
 5              rooted abuse of alcohol and drugs, and traumatic brain injuries
 6              undermined the functioning of his already fragile juvenile-like brain.
 7                    Dr. Fassler’s testimony will further demonstrate the prejudice
 8              resulting from resentencing counsel’s systematic failure to investigate
 9              and present evidence bearing on Mr. Gallegos’s diminished cognitive
10              abilities, particularly those associated with an undeveloped 18-year-
11              old brain.
12        6.    Ms. Hortensia Gallegos*
13                    Hortensia Gallegos is Mr. Gallegos’s mother. Ms. Gallegos
14              testified at the 1991 sentencing and 1994 resentencing. In addition, she
15              provided signed declarations in 2002 and 2017, which are part of the
16              record (ECF No. 153-1 at 102; ECF No. 153-1 at 105). In her 2020
17              declaration, Ms. Gallegos supplies more information regarding the
18              effects of his learning disability outside the classroom. She also
19              explains how, compared to her other children, he was more immature
20              and had a pronounced difficulty in understanding verbal instructions.
21                    Petitioner is willing to proceed without live testimony from Ms.
22              Gallegos if the Court will consider the contents of her 2017
23              declaration, which is already a part of the record, in evaluating the
24              merits of Petitioner’s claim. (ECF No. 153-1 at 102; ECF No. 160 at
25              8.)
26        7.    Mr. Jerry Gallegos, Jr.*
27                    Jerry Gallegos, Jr. is Mr. Gallegos’s older brother. Jerry Jr.
28              testified at the 1991 sentencing and signed declarations in 2002 and



                                            33
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 34 of 45




 1              2017, which are part of the record (ECF No. 153-1 at 113; ECF No.
 2              153-1 at 117). His testimony at the hearing will recount additional
 3              accidents and injuries that Mr. Gallegos suffered when he was a child,
 4              injuries that left him “dazed.” Additionally, he will explain the effects
 5              of Mr. Gallegos’s learning disability on his daily life, rendering him
 6              unable to learn from mistakes. Jerry Jr.’s personal experience with Mr.
 7              Gallegos makes him a critical witness.
 8                    Petitioner is willing to proceed without live testimony from
 9              Jerry Gallegos, Jr., if the Court will consider the contents of his 2017
10              declaration, which is already a part of the record, in evaluating the
11              merits of Petitioner’s claim. (ECF No. 153-1 at 113; ECF No. 160 at
12              8.)
13        8.    Ms. Margaret Gallegos*
14                    Margaret Gallegos is Mr. Gallegos’s older sister. She testified
15              at both the 1991 sentencing and 1994 resentencing. She also provided
16              signed declarations in 2002 and 2017, which are part of the record
17              (ECF No. 153-1 at 128; ECF No. 153-1 at 131). Her testimony at the
18              hearing will further detail the effects of Mr. Gallegos’s learning
19              disability, explaining how he could not easily process information. She
20              will also provide significant details concerning his head injuries such
21              as the fact that he was not wearing a helmet when he was thrown from
22              an ATV.
23                    Petitioner is willing to proceed without live testimony from
24              Margaret Gallegos if the Court will consider the contents of her 2017
25              declaration in evaluating the merits of Petitioner’s claim.
26        9.    Dr. Robert Heilbronner
27                    Dr. Heilbronner is a licensed neuropsychologist who conducted
28              a complete neuropsychological evaluation of Mr. Gallegos and



                                             34
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 35 of 45




 1              prepared a report dated December 12, 2011, and an addendum report
 2              authored October 3, 2017. (ECF No. 152-6 at 23, 31, Exs. 51 & 52.)
 3              He is expected to testify consistent with his two earlier reports, that
 4              neuropsychological testing demonstrated that Mr. Gallegos suffers
 5              from significant impairments in cognitive functions. He will testify
 6              that as a result of Mr. Gallegos’s lifelong history of cognitive
 7              impairments, first evidenced in pronounced neurocognitively based
 8              learning disabilities, and later compounded by traumatic brain injury,
 9              Mr. Gallegos’s capacity to conform his conduct to the requirements of
10              law was significantly impaired at the time of the offense, thereby
11              satisfying the statutory mitigator in A.R.S. § 13-703(G)(1) (1988)
12              (current version at A.R.S. § 13-751(G)(1) (2019)).
13                    Respondents plan to have Dr. Corwin Boake, also a licensed
14              neuropsychologist, testify at the evidentiary hearing. He contests Dr.
15              Heilbronner’s methodology, but he did not test Mr. Gallegos and has
16              not produced contrary testing results.
17                    Dr. Heilbronner’s testimony is critical to demonstrate prejudice
18              from resentencing counsel’s failure to investigate and present evidence
19              of Mr. Gallegos’s brain-based disabilities and how those disabilities
20              resulted in a diminished mental capacity at the time of the offense.
21              Secondarily, Dr. Heilbronner needs to testify in order to defend his
22              findings against Dr. Boake’s criticism.
23        10.   Ms. Melodee Nowatzki
24                    Melodee Nowatzki was the mitigation investigator for the
25              Arizona Capital Representation Project, which assisted Mr. Antieau in
26              representing Mr. Gallegos. Ms. Nowatzki provided a signed
27              declaration in 2017, which is part of the record (ECF No. 153-1 at
28              147). While her 2017 declaration was focused on her reception of



                                            35
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 36 of 45




 1              evidence concerning Mr. Gallegos’s head injuries, her testimony
 2              and/or recently signed 2020 declaration will explain how she also
 3              received evidence that he was in special education classes and that she
 4              gathered his school records. She will also testify that she provided all
 5              of this information to Mr. Antieau for the resentencing hearing
 6        11.   Dr. Daniel Reschly
 7                    Dr. Reschly will explain the lifelong and often disabling
 8              consequences of Mr. Gallegos’s Specific Learning Disability
 9              (“SLD”); a brain-based neurodevelopmental disorder manifested in
10              significant deficits in learning as well as associated deficits in social,
11              emotional, and adaptive functioning. Mr. Gallegos’s deficits were
12              expressed in a diminished capacity to understand and process
13              information, to communicate, to abstract from mistakes, learn from
14              experience, engage in logical reasoning, to control impulses, and
15              understand others. Despite evidence of his normal intelligence (a
16              diagnostic element of most specific learning disabilities), Mr.
17              Gallegos’s neurodevelopmentally rooted SLD disorder substantially
18              limited his ability to achieve both inside and outside the classroom.
19              During his adolescence, Mr. Gallegos’s disabilities also left him
20              vulnerable to manipulation by others, it considerably undermined his
21              maturation, and left him functioning at a level much younger than his
22              chronological age. Mr. Gallegos’s neurodevelopmental disabilities, as
23              expressed in his SLD also contextualize Mr. Gallegos’s abuse of
24              alcohol and drugs. First, his SLD placed him at increased risk for
25              developing addiction problems and difficulty overcoming those
26              problems. Unfortunately, Mr. Gallegos’s strong genetic risks for
27              addiction and his older brother’s role in furnishing him with alcohol
28              and drugs, magnified the risk that he would develop addiction issues



                                             36
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 37 of 45




 1              and would face challenging obstacles in overcoming those problems.
 2              Dr. Reschly is expected to testify consistent with his report dated
 3              September 11, 2020.
 4                    Dr. Reschly’s testimony will further demonstrate the prejudice
 5              resulting from resentencing counsel’s systematic failure to investigate
 6              and present evidence bearing on Mr. Gallegos’s brain function
 7              abnormalities and cognitive deficits. Although Mr. Gallegos’s
 8              sentencer and the Arizona Supreme Court knew that he had been
 9              diagnosed with a learning disability, they did not know that his
10              disability was rooted in a brain-based neurodevelopmental disorder,
11              associated with life-long deficits and neurobehavioral consequences.
12              Dr. Reschly’s testimony is critical to demonstrate that Mr. Gallegos’s
13              brain abnormalities did not begin with later head trauma; he was born
14              with significant permanent deficits, which significantly undermined
15              his maturity, judgment and reasoning. These disabilities were additive
16              to his already underdeveloped 18-year-old brain, described by Dr.
17              Fassler.
18        12.   Mr. Russell Randall
19                    Russell Randall was Mr. Gallegos’s special education teacher in
20              twelfth grade. Mr. Randall did not testify during the state court
21              proceedings. Mr. Randall signed a declaration in 2002, which is part
22              of the record (ECF. No. 153-1 at 160). His 2002 declaration also has
23              little information about the serious effects of his learning disability
24              compared to his 2020 declaration. He will testify that Mr. Gallegos
25              would act without thinking about consequences and that he had deficits
26              in reflective reasoning. Mr. Randall has firsthand knowledge of Mr.
27              Gallegos’s learning and emotional disabilities and their effects on him.
28              As his teacher in twelfth grade, Mr. Randall is also uniquely positioned



                                            37
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 38 of 45




 1              to testify about the emotional and psychological struggles that Mr.
 2              Gallegos had near in time to the offense. Dr. Reschly is relying on Mr.
 3              Randall’s first-hand observations in support of his finding that Mr.
 4              Gallegos’s learning disability is an expression of an underlying brain-
 5              based neurodevelopmental disorder. Thus, Mr. Randall’s testimony is
 6              highly relevant to the proceedings. Because Respondents are
 7              contesting Mr. Randall’s declaration, if the Court elects not to admit
 8              his declaration, it is imperative he be permitted to testify.
 9        13.   Mr. Noah Stalvey*
10                    Noah Stalvey was Mr. Gallegos’s juvenile probation officer. He
11              testified in 1991. His testimony at the evidentiary hearing will mirror
12              the testimony he provided in 1991 and he will state that, despite
13              discussing Mr. Gallegos’s learning disability in a presentence report,
14              he was not contacted by Mr. Antieau. Further Mr. Stalvey will offer
15              testimony that he had special training and experience working with
16              juvenile sexual offenders, and that Mr. Gallegos did not present the
17              typical signs or symptoms of those offenders. This supports the
18              conclusion that Mr. Gallegos’s participation in the instant sexual
19              offense was a consequence of cognitive deficits and not habitually
20              sexually aberrational behavior. Respondents will not stipulate to the
21              admission of his declaration and contest the facts missing from his
22              1991 testimony.
23        Respondents’ Witnesses
24        1.    Dr. Corwin Boake
25              Dr. Corwin Boake is a neuropsychologist who interviewed Petitioner
26              and evaluated the expert reports in this case. He is expected to testify
27              consistent with his report dated September 11, 2020.
28        2.    Any witness listed in above under “Petitioner’s Witnesses.”



                                             38
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 39 of 45




 1         Respondent contends:
 2         Petitioner includes a footnote that indicates he is willing to forgo certain
 3 witnesses’ live testimony because their declarations and statements in the record
 4 are sufficient. Respondents believe that it is necessary to have live testimony
 5 because these witnesses’ statements (some giving multiple statements since 1991)
 6 differ or are contradictory and it is necessary to conduct a complete cross-
 7 examination. While experts may have considered previous statements these
 8 witnesses made, they are not admissible under the Federal Rules of Evidence and
 9 are considered hearsay.
10       Petitioner appears to adopt contradictory positions as to the testimony of their
11 witnesses. Respondents only noticed Petitioner’s witnesses (above) in the event that
12 this Court grants Petitioner’s Motion for Live Testimony, Petitioner elects not to
13 call them, and seeks to rely solely upon their declarations. Respondents do not
14 intend to elicit new factual information from these witnesses, but want to ensure
15 their appearance at the hearing. Respondents maintain that cross-examination of
16 these witnesses is crucial to this Court’s fact finding.
17         Petitioner contends:
18         By listing “[a]ny witness listed in above under ‘Petitioner’s Witnesses’” in
19 the Respondents’ witnesses, Respondents have violated this Court’s order requiring
20 motions be filed for each witness that testifies at the evidentiary hearing. (ECF No.
21 173 at 4.) Respondents filed a motion for live testimony for only their expert
22 witness; their motion contains no mention of any other witness. (ECF No. 212.) In
23 accordance with this Court’s order, Petitioner listed each witness in his Motion for
24 Live Testimony and explained in detail the substance of each witness’s proposed
25 testimony. (ECF No. 211 at 2–8.) In contrast, Respondents have included a brief
26 paragraph containing a generic explanation as to why ten witnesses must testify in
27 person. Respondents’ inclusion of “[a]ny witness listed in above under ‘Petitioner’s
28 Witnesses’” constitutes a late Motion to Present Live Witness Testimony and


                                              39
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 40 of 45




 1 unfairly prejudices Petitioner because he does not know what role each of the
 2 witnesses plays in Respondents’ position. Respondents, however, are on notice of
 3 how each of these witnesses fit into Petitioner’s case and can prepare accordingly.
 4 VII. LIST OF EXHIBITS
 5         Petitioner’s Exhibits
 6         1.    Greg Clark’s Trial Counsel File
 7         2.    John Antieau’s Appellate/Resentencing Counsel File
 8         3.    Mary     Durand’s     Trial        Investigation/Sentencing/Resentencing
 9               Mitigation File
10         4.    Arizona Capital Representation Project’s Investigation/Consultation
11               File
12         5.    Declaration of Sally Ake, 9/8/2020
13         6.    Declaration of Aaron Barrett, 9/3/2020
14         7.    Declaration of Anthony Duran, 9/4/2020
15         8.    Declaration of Mary Durand, 9/4/2020
16         9.    Declaration of Michelle Emig, 9/7/2020
17         10.   Declaration of Hortensia Gallegos, 9/4/2020
18         11.   Declaration of Jerry Gallegos, Jr., 9/5/2020
19         12.   Declaration of Jerry Gallegos, Sr., 10/9/2002
20         13.   Declaration of Margaret Gallegos, 9/5/2020
21         14.   Declaration of Melodee Nowatzki, 9/3/2020
22         15.   Declaration of Statia Peakheart, 9/4/2020
23         16.   Declaration of Russell Randall, 9/3/2020
24         17.   Declaration of Noah Stalvey, 9/4/2020
25         18.   AZCAP faxes from Melodee Nowatzki to John Antieau
26         19.   School Records of Michael Gallegos
27         20.   Juvenile Records of Michael Gallegos (obtained by prior counsel)
28


                                               40
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 41 of 45




 1        21.   Juvenile Supplemental Pre-Dispositional Reports, 1989 (obtained by
 2              prior counsel)
 3        22.   Juvenile Records from Coconino County Juvenile Court (obtained by
 4              FPD)
 5        23.   Flagstaff Catholic Social Services Records, 1989-1990
 6        24.   Arizona Department of Correctional Educational Record
 7        25.   Arizona Department of Corrections Department Order regarding
 8              Inmate Education Programs, 1/26/1990
 9        26.   Medical Records of Michael Gallegos from Dr. Charles Swetnam
10        27.   Curriculum Vitae of Dr. Robert Heilbronner, 2020
11        28.   Report of Neuropsychological by Dr. Robert Heilbronner, 12/12/2011
12        29.   Addendum to Report of Neuropsychological by Dr. Robert
13              Heilbronner, 10/3/2017
14        30.   Curriculum Vitae of Dr. David Fassler, 2020
15        31.   Affidavit of Dr. David Fassler, 10/6/2017
16        32.   Curriculum Vitae of Dr. Nancy Cowardin, 2002
17        33.   Individual Assessment Report by Dr. Nancy Cowardin, 5/28/2002
18        34.   Sentencing Transcript, 5/24/1991
19        35.   Resentencing Transcript, 10/24/1994
20        36.   Curriculum Vitae of Dr. Daniel Reschly, 2020
21        37.   Declaration of Dr. Daniel Reschly, 9/11/2020
22        38.   Interview Transcript of Dr. Corwin Boake
23        Respondents’ Exhibits
24        58.   Curriculum Vitae of Dr. Corwin Boake
25        59.   Report of psychological evaluation by Dr. Boake, dated 9/9/2020
26        60.   Interview Transcript of Dr. Robert Heilbronner
27        61.   Interview Transcript of Dr. Daniel Reschly
28        62.   Interview Transcript of Dr. David Fassler



                                           41
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 42 of 45




 1        63.   Interview Transcript of Mr. Garrett Simpson
 2        64.   Interview Transcript of Sally Ake
 3        65.   Interview Transcript of Anthony Duran
 4        66.   Interview Transcript of Mary Durand
 5        67.   Interview Transcript of Michelle Emig
 6        68.   Interview Transcript of Hortensia Gallegos
 7        69.   Interview Transcript of Jerry Gallegos, Jr.
 8        70.   Interview Transcript of Margaret Gallegos
 9        71.   Interview Transcript of Melodee Nowatzki
10        72.   Interview Transcript of Russell Randall
11        73.   Interview Transcript of Noah Stalvey
12        74.   Declaration of Sally Ake, 10/28/02
13        75.   Declaration of Aaron Barrett, 10/22/02
14        76.   Declaration of Maria Victoria “Vicki” Covarrubiaz, 10/09/02
15        77.   Declaration of Bruce Diffenderfer, 10/16/17
16        78.   Declaration of Anthony Duran, 10/13/17
17        79.   Declaration of Mary Durand, 10/12/17
18        80.   Declaration of Michelle Emig, 10/22/02
19        81.   Declaration of Michelle Emig, 10/16/17
20        82.   Declaration of Hortensia Gallegos, 10/09/02
21        83.   Declaration of Hortencia Gallegos, 10/16/17
22        84.   Declaration of Jerry Gallegos, Jr., 10/09/02
23        85.   Declaration of Jerry Gallegos, Jr., 10/16/17
24        86.   Declaration of Jerry Gallegos, Sr., 10/09/02
25        87.   Declaration of Margaret Gallegos, 10/22/02
26        88.   Declaration of Margaret Gallegos, 10/16/17
27        89.   Declaration of Melodee Nowatzki, 10/13/17
28        90.   Declaration of Statia Peakheart, 10/15/17



                                            42
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 43 of 45




 1         91.   Declaration of Russell Randal, 10/22/02
 2         92.   Declaration of John Rivas, 10/16/17
 3         Petitioner’s Objections to Exhibits:
 4         Petitioner objects to Respondents exhibits numbered 19, 20, and 35 because
 5 they are not listed as witnesses for either party and they have not previously been
 6 included on any motion for live testimony.
 7         Respondents’ Objections to Exhibits:
 8         Respondents note Petitioner’s objection to Exhibits 19, 20, and 35.
 9 Petitioner’s experts reviewed these declarations and Respondents may discuss what
10 the experts have reviewed in forming their opinions. An objection to an exhibit’s
11 admission may be made at a salient time during the hearing. (See Section VIII.)
12 VIII. DEPOSITIONS
13         The parties have stipulated that portions of depositions will be offered only
14 for impeachment. The parties recognize that many exhibits listed by both are
15 hearsay. However, to the extent these records were reasonably relied upon by the
16 experts in forming their opinions, they are admissible for that purpose. See Fed. R.
17 Evid. 703.
18 IX.     PROCEDURES FOR EXPEDITING THE EVIDENTIARY HEARING
19         The parties have discussed procedures for expediting the hearing. The parties
20 have stipulated to foundation for the exhibits and will use courtroom technology to
21 expedite presentation of the evidence.
22 X.      PROBABLE LENGTH OF HEARING
23         The parties agree that the hearing can be completed within the scheduled
24 timeframe of November 9-12.
25 XI. CERTIFICATION
26         Undersigned counsel for each of the parties in this action do hereby approve
27 and certify as follows:
28


                                              43
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 44 of 45




 1        1.    All discovery will be completed before the commencement of the
 2              evidentiary hearing.
 3        2.    The identity of each witness has been disclosed to opposing counsel.
 4        3.    Each exhibit listed herein: (a) is in existence, (b) is numbered, and (c)
 5              has been disclosed and shown to opposing counsel.
 6 XII. ADOPTION
 7        The Court may adopt this Joint Proposed Prehearing Order at the Final
 8 Prehearing Conference or subsequent hearing.
 9        Respectfully submitted this 15th day of October, 2020.
10
          Mark Brnovich                           Jon M. Sands
11        Attorney General                        Federal Public Defender
12        Elizabeth Bingert                       Nicole List
          Gregory Hazard                          Kush Govani
13
          Assistant Attorneys General             Assistant Federal Public Defenders
14
15
          s/ Elizabeth Bingert                    s/ Nicole List
16        Elizabeth Bingert                       Nicole List
17        Counsel for Respondents                 Counsel for Petitioner
18
19
20
21
22
23
24
25
26
27
28


                                             44
     Case 2:01-cv-01909-NVW Document 217 Filed 10/15/20 Page 45 of 45




 1                                Certificate of Service
 2        I hereby certify that on October 15, 2020, I electronically filed the foregoing
 3 Joint Proposed Prehearing Order with the Clerk’s Office by using the CM/ECF
 4 system. I certify that all participants in the case are registered CM/ECF users and
 5 that service will be accomplished by the CM/ECF system.
 6
 7 s/ Kat Esparza
   Assistant Paralegal
 8 Capital Habeas Unit
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             45
